John Mauzy Pittman, Chief Judge. The appellant in this juvenile delinquency case was found delinquent by reason of possession of an instmment of crime, a methamphetamine pipe. On appeal, she argues that the trial court erred in denying her motion for a directed verdict based on insufficiency of the evidence. We affirm without reaching the merits of her argument because it is not properly before us.  At the hearing on this matter, appellant’s attorney moved for a directed verdict without specifying any grounds. The motion was denied, and the trial judge proceeded to argument. Although appellant raised the insufficiency argument now presented on appeal during his closing argument shortly thereafter, this was ineffectual to preserve the issue. In Raymond v. State, 354 Ark. 157, 118 S.W.3d 567 (2003), the Arkansas Supreme Court was presented with a similar situation. There, the court held that Raymond was required to move to dismiss prior to closing arguments and that, because he failed to do so, the court was precluded from reviewing his sufficiency claim. Likewise, McClina v. State, 354 Ark. 384, 123 S.W.3d 883 (2003), expressly holds that a motion for dismissal or directed verdict that is made during a closing argument instead of at the close of evidence does not preserve a sufficiency argument for appellate review. Accord J.R. v. State, 73 Ark. App. 194, 40 S.W.3d 342 (2001) (applying rule in a juvenile delinquency case). Because appellant’s argument is not preserved for appeal, we must affirm. Affirmed. Bird, J., agrees. Hart, J., concurs.